[ex101davidmartinresignat001.jpg]
EXHIBIT 10.1 AGREEMENT AND GENERAL RELEASE This Agreement and General Release
(the “Agreement”) is made by and between Federal Signal Corporation
(“Employer”), on behalf of itself and its subsidiaries and other corporate
affiliates and each of its and their past and present respective employees,
officers, directors, members, owners, shareholders, and agents (collectively
“Employer Parties” and individually “Employer Party”), and David G. Martin
(“Employee”). Employee and Employer are jointly referred to herein as the
“Parties.” WHEREAS, Employee has been employed by Employer; WHEREAS, Employee’s
employment with Employer terminated on October 30, 2017 pursuant to Employee’s
resignation (the “Resignation Date”), thereby discontinuing the employment
relationship between Employer and Employee on the Resignation Date; WHEREAS, by
this Agreement, in recognition of the service of Employee, Employer desires to
provide Employee with certain compensation in exchange for Employee’s promises
contained herein; and WHEREAS, without either party admitting or conceding
liability or wrongdoing of any kind, the parties mutually wish to compromise,
resolve and settle all possible disputes and claims on the terms set forth in
this Agreement. NOW THEREFORE, in consideration of the covenants, mutual
promises, and agreement contained herein, the sufficiency of which is hereby
acknowledged, the Parties agree as follows: 1. Employee acknowledges and agrees
that: (a) Employee’s employment with Employer terminated on the Resignation
Date, thereby discontinuing his employment relationship with Employer on the
Resignation Date; (b) Employee has resigned from and relinquished all offices
and positions with Employer and each Employer Party effective on the Resignation
Date; and (c) Employer has accepted said resignations. Whether or not Employee
signs this Agreement, Employer will: (a) reimburse Employee’s unpaid reasonable
business expenses, if any, in accordance with its policies and practices through
the Resignation Date; (b) pay Employee all salary Employee earned, if any,
through the Resignation Date; (c) pay Employee for all accrued but unused
vacation and personal days Employee earned, if any, through and including the
Resignation Date; and (d) provide Employee with appropriate COBRA notification
and election forms for Employee’s use in electing continuation health care
coverage. 2. Provided that Employee signs and does not later timely revoke this
Agreement in accordance with Section 24 of this Agreement: a. Employer shall pay
Employee $87,641, less taxes and withholdings, which is an amount approximately
equivalent to a pro-rata portion of Employee’s 2017 annual cash incentive bonus
based on target level of performance for the financial objectives. This amount
will be paid to Employee in a lump sum within fifteen (15) days after expiration
of the revocation period set forth in Section 24 of this Agreement; b. Employer
shall pay Employee $6,700, less taxes and withholdings, which is an amount
approximately equivalent to Employee’s active rate COBRA cost over the six-month
period following the Resignation Date. This amount will be paid to Employee in a
lump sum within fifteen (15) days after expiration of the revocation period set
forth in Section 24 of this Agreement; and



--------------------------------------------------------------------------------



 
[ex101davidmartinresignat002.jpg]
Page 2 of 8 c. That certain Employee Restricted Stock Award Agreement dated May
19, 2017 is hereby amended as set forth in the Schedule of Amendments contained
within Exhibit A, pursuant to which Employee’s 10,282 shares of restricted stock
granted to him on May 10, 2017 under the Federal Signal Corporation (2015)
Executive Incentive Compensation Plan (“EICP”) shall immediately vest upon
expiration of the revocation period set forth in Section 24 of this Agreement.
3. Employee, for Employee and Employee’s heirs, beneficiaries, executors,
administrators, attorneys, successors, agents and assigns (collectively, the
“Employee Parties”), agrees to and does hereby forever release, absolve, acquit
and forever discharge Employer and each Employer Party of, from and with respect
to any and all claims, demands, damages, obligations, losses (including
attorneys’ fees), actual or potential causes of action, and/or suits, of every
kind or character, in every proceeding whatsoever, known or unknown, now
existing or which may hereafter arise, by reason of any act or omission on the
part of Employer and/or any other Employer Party occurring at any time from the
beginning of time up to and including the date on which Employee signs this
Agreement. Without restricting the generality of the foregoing, matters
released, absolved, acquitted and discharged include but are not limited to
claims, demands, damages, obligations, losses (including attorneys’ fees),
actual or potential causes of action, and/or suits arising out of, during,
connected or relating to Employee’s employment with Employer and termination
from employment with Employer, including those based in whole or in part on: (a)
breach of any actual, implied, or purported contract, whether written or oral,
express or implied, including but not limited to any offer letter of employment;
(b) breach of personnel policies or employee handbooks; (c) promissory and/or
equitable estoppel; (d) breach of any statutory or common law duty or
obligation, including but not limited to, fiduciary duty, the covenant of good
faith and fair dealing, impairment of economic opportunity, intentional and/or
negligent infliction of emotional distress, defamation, libel, slander, fraud,
misrepresentation, interference with contractual relations, interference with
prospective economic advantage, assault, battery, negligence, invasion of
privacy, false imprisonment, bad faith, or other tort; (e) any bonus plan or
program, specifically including but not limited to the Federal Signal
Corporation 2015 Short Term Incentive Bonus Plan; (f) any act contrary to the
public policy of any state or federal government; (g) wrongful discharge,
retaliatory discharge, and/or whistleblowing; (h) the Federal Signal Corporation
Executive General Severance Plan, the Federal Signal Corporation General
Severance Pay Plan, or any other severance pay plan, policy, practice,
agreement, offer letter, of or with Employer and/or any other Employer Party;
and (i) the Americans With Disabilities Act, the Age Discrimination in
Employment Act (“ADEA”), the Older Workers’ Benefit Protection Act, the Genetic
Information Nondiscrimination Act, the Worker Adjustment and Retraining
Notification Act, the Employee Retirement Income Security Act (with respect to
unvested benefits), the Equal Pay Act, the Family and Medical Leave Act, the
National Labor Relations Act, the Pregnancy Discrimination Act, Title VII of the
Civil Rights Act, the Civil Rights Acts of 1964 and 1991, Title 42 United States
Code Sections 1981 through 1988, the Uniformed Services Employment and
Reemployment Rights Act, the Sarbanes-Oxley Act, all Illinois Acts (including
but not limited to the Illinois Human Rights Act, the Right to Privacy in the
Workplace Act, the Illinois Health and Safety Act, the Illinois Worker
Adjustment and Retraining Notification Act, the Illinois One Day Rest in Seven
Act, Illinois Employment Contract Act, the Illinois Labor Dispute Act, the
Illinois Victims' Economic Security and Safety Act, the Illinois Whistleblower
Act, and the Illinois Equal Pay Act), and amendments to those laws to date as
well as any claims under local statutes and ordinances (specifically including
but not limited to the Cook County Human Rights Ordinance, and the City of
Chicago Human Rights Ordinance), all of their respective implementing
regulations, and any other federal, state, local, or foreign law (statutory,
regulatory, or otherwise).



--------------------------------------------------------------------------------



 
[ex101davidmartinresignat003.jpg]
Page 3 of 8 Excluded from this release are any claims which cannot be waived or
released in this manner as a matter of law, including: (a) claims for any
workers’ compensation injury (the existence of which Employee represents and
warrants he is unaware); (b) claims for unemployment benefits; (c) any right to
vested benefits, such as pension or retirement benefits, the rights to which are
governed by the terms of the applicable plan documents and award agreements; and
(d) the right to file an administrative charge of discrimination. However,
Employee agrees that he is hereby waiving and releasing his right to any
monetary recovery should an administrative agency or anyone else pursue a charge
or other claim on his behalf against Employer and/or any other Employer Party.
Moreover, this Agreement shall not operate to waive rights, causes of action, or
claims under the ADEA, if those rights, causes of action, or claims arise after
the date on which Employee signs this Agreement. Nor shall this Agreement
preclude Employee from challenging the validity of the release under the ADEA.
4. Employee for and on behalf of Employee and Employee Parties, also agrees and
covenants that if Employee pursues a lawsuit on a claim that was released
pursuant to Section 3 of this Agreement, in addition to any other remedies and
recourse available to Employer and the other Employer Parties, this Agreement
will serve as a complete defense to, and a basis to dismiss, any such lawsuit.
Further, Employer and the other Employer Parties will be entitled to recover
from Employee their reasonable attorneys’ fees and costs in the successful
defense of any such claim (other than a lawsuit brought under the ADEA). 5.
Employee represents, warrants, and agrees that, together with the payment to
Employee of Employee’s salary and all earned but unused vacation and/or personal
days Employee earned through the Resignation Date, the payments to Employee
provided for herein, shall be deemed to fulfill and discharge all compensation
obligations of Employer and/or any other Employer Party to Employee of any kind
or character including, but not limited to, salary, unpaid vacation and personal
days, bonus, severance pay, salary continuation, overtime compensation,
compensatory time, notice, incentive compensation, and any other compensation
and benefits to which Employee may have been entitled at and as of the
Resignation Date under any plan, policy, program or contract. Employee further
acknowledges, represents, warrants, and agrees that Employee is not entitled to
any other compensation, benefits, or sums from Employer and/or any other
Employer Party. Employee further represents, warrants, and agrees that except
for the restricted stock award referenced in Section 2 hereof, all other equity
awards held by Employee will be cancelled or forfeited on the Resignation Date.
6. Employee represents, warrants, and agrees that, after the Resignation Date,
Employee will not represent himself to be an employee or other agent of Employer
or any Employer Party, or take any action which may bind Employer or any other
Employer Party with regard to any customer, supplier, vendor, or any other party
with whom Employee has had contact while performing Employee’s duties as an
employee of Employer or any other Employer Party. 7. Employee expressly agrees
never to assert a right to reinstatement and/or future employment with Employer
and/or any other Employer Party, and expressly forever releases and discharges
Employer and the other Employer Parties from any obligation to employ Employee
in any capacity beyond the Resignation Date. 8. Employee represents, warrants,
and agrees that: (a) Employee has not filed or otherwise cooperated in the
authorization of the filing of any complaints, charges or lawsuits against
Employer or any other Employer Party; (b) Employee has the authority to enter
into this Agreement as a binding obligation on Employee, Employee’s family, and
Employee’s heirs; (c) Employee has not assigned any rights, claims, demands,
charges, obligations, damages, losses, causes of action, or suits of any kind
and/or description, legal and/or equitable against Employer, or any other
Employer Party to any person or entity;



--------------------------------------------------------------------------------



 
[ex101davidmartinresignat004.jpg]
Page 4 of 8 (d) Employee has not notified Employer or any other Employer Party
of any workplace injury arising out of Employee’s employment; and (e) Employee
has not suffered any workplace injury arising out of Employee’s employment with
Employer or any other Employer Party. 9. Employee covenants that, except to the
extent required by law, he will not make to any person or entity any statement,
whether written or oral, that directly or indirectly impugns the integrity of,
or reflects negatively on Employer or any other Employer Party, or that
denigrates, disparages or results in detriment to Employer and/or any other
Employer Party. On written request of Employee, or upon request by a potential
employer reflecting approval from Employee, Employer will verify Employee’s
dates of employment, salary history and position(s) held for Employer. 10. For a
period of three (3) years after the Resignation Date, Employee agrees to hold in
strictest confidence, and not to use (except for the benefit of Employer or any
other Employer Party) or to disclose to any third party without the express
written consent of Employer any Confidential Information. “Confidential
Information” means non-public information belonging to, about, and/or concerning
Employer, any Employer Party, and/or its and their customers, distributors,
manufacturer representatives, and partners, that is of competitive value to
Employer or an Employer Party by virtue of not being available or known
publicly, including but not limited to the following information provided that
it meets such criteria: business strategies and plans; financial information;
financial projections, sales forecasts, reports, and targets; existing and
prospective customer, vendor, supplier, and distributor information, including
sales and/or purchasing histories, and preferences; account terms, pricing, and
margin information; product information; service data and histories; product
plan designs; sales strategies and methods; technical information including
intellectual property, inventions, discoveries, improvements, processes,
devices, products, formulae, and designs whether patentable or not; and
information entrusted to Employer by third parties under a duty to preserve
confidentiality. The Parties understand and agree that Employee’s undertakings
and obligations under this Section 10 do not apply, however, to any Confidential
Information which: (a) is or becomes generally known to the public through no
action on Employee’s part; (b) is generally disclosed to third parties by
Employer or an Employer Party without restriction on such third parties; (c) is
approved for release by written authorization of Employer or an Employer Party;
or (d) is required to be disclosed pursuant to summons, subpoena, order of
judicial or administrative authority, or in connection with judicial proceedings
to which Employer, any other Employer Party, or Employee is a party, provided
that Employee shall have given Employer and/or the applicable Employer Party
written notice of such intended disclosure as soon as possible and at least
fourteen (14) calendar days prior to such disclosure in order to provide
Employer and/or the applicable Employer Party with an opportunity to oppose
and/or object to such disclosure. The confidentiality restrictions set forth in
this Section 10 are not intended to and do not limit Employee’s rights under
Section 7 of the National Labor Relations Act and Confidential Information
expressly does not include Employee’s or other employees’ terms and conditions
of employment. Employee understands and agrees that Confidential Information
rising to the level of a “trade secret” under applicable law may not be used or
disclosed to anyone (other than for the benefit of Employer) at any time while
the information is a trade secret. Trade secrets, as defined by applicable law,
remain protected indefinitely while the information remains a trade secret.
Employee acknowledges and agrees that Employer and each Employer Party may seek
to enforce its rights as to trade secrets under state or federal law in addition
to its rights and remedies under this Agreement beyond the three-year time limit
applicable to Confidential Information expressed in this Agreement. 11.
Notwithstanding any other provision of this Agreement, nothing in this Agreement
prohibits Employee from reporting possible violations of federal or state laws
or regulations to any government agency or entity (including but not limited to
the Equal Employment Opportunity



--------------------------------------------------------------------------------



 
[ex101davidmartinresignat005.jpg]
Page 5 of 8 Commission, the Securities and Exchange Commission, the Department
of Justice, the Internal Revenue Service, the Occupational Safety and Health
Administration, Congress, or any agency Inspector General, or comparable federal
or state agency), or making disclosures to any government agency or entity that
are protected under the whistleblower protections of any applicable federal or
state laws or regulations. Employee does not need prior authorization of
Employer or any other Employer Party to make any such reports or disclosures and
is not required to notify Employer or any other Employer Party that he has made
such reports or disclosures. 12. Employee reaffirms Employee’s obligations set
forth in any intellectual property, confidentiality, non-competition, and/or
non-solicitation agreement Employee entered into with Employer (collectively,
“Non-Compete Agreements” and individually “Non-Compete Agreement”). Any breach
of a Non-Compete Agreement shall also be deemed a breach of this Agreement. 13.
Employee agrees that, for a period of one (1) year following the Resignation
Date, Employee shall not knowingly hire away or participate or assist in the
hiring away of any person employed by Employer and/or any other Employer Party
on the Resignation Date or knowingly solicit or encourage any person employed by
Employer or any other Employer Party on the Resignation Date to leave the employ
of Employer and/or any other Employer Party. The forgoing shall not include any
person employed by Employer and/or any other Employer Party on the Resignation
Date who responds to any general solicitation for employees or public
advertising of employment opportunities not specifically targeted at any person
employed by Employer and/or any other Employer Party on the Resignation Date.
14. Employee agrees that from and after today for a period of twelve (12) months
to make himself available to Employer and the other Employer Parties and its and
their counsel to provide reasonable cooperation and truthful assistance with
respect to areas and matters in which Employee was involved during Employee’s
employment, including any threatened or actual investigation, regulatory matter,
and/or litigation concerning Employer or any other Employer Party, and to
provide Employer and the other Employer Parties, if requested, information and
counsel relating to ongoing matters of interest to Employer or any other
Employer Party. Employer and the other Employer Parties will, of course, take
into consideration Employee’s personal and business commitments, will give
Employee as much advance notice as reasonably possible, and ask that Employee be
available at such time or times as are reasonably convenient to Employee and
Employer and the other Employer Parties. Employer agrees to reimburse Employee
for actual out-of-pocket expenses Employee incurs as a result of Employee’s
complying with this provision, subject to Employee’s submission of documentation
substantiating the expenses as Employer may require. 15. Employee represents and
warrants that Employee has delivered or caused to be delivered to Employer all
Confidential Information and other information of or concerning Employer and/or
any other Employer Party in Employee’s possession or control, as well as all
other Employer-owned materials furnished to or acquired by Employee as a result
of, or during the course of, Employee’s employment by Employer, including, but
not limited to, all confidential and proprietary information, identification
card, laptop computers, office and home office equipment, electronic storage
devises, PDAs, cell phones, phone cards, drawings, schematics, blueprints,
tools, credit cards, keys, sales manuals, service manuals, correspondence files,
customer lists, computer databases, computer drives and disks, and all copies
thereof. Employee further represents and warrants that Employee has not retained
any copies, backups, notes, or abstracts of the same.



--------------------------------------------------------------------------------



 
[ex101davidmartinresignat006.jpg]
Page 6 of 8 16. Nothing contained in this Agreement, or the fact of its
submission to Employee, shall be construed as an admission of any liability,
violation of law or wrongdoing on the part of Employer or any Employer Party.
17. With the exception of the Non-Compete Agreements (which shall remain in full
force and effect), this Agreement sets forth the entire agreement between
Employer and Employee relating to the termination of Employee’s employment with
Employer, and supersedes all prior or contemporaneous discussions,
communications or agreements, express or implied, written or oral, by or between
the parties. Employee acknowledges that Employee has not relied upon any
promises made by any officer or representative of Employer other than those
specifically contained in this Agreement. No change, modification or waiver of
any provision of this Agreement shall be valid or binding unless it is in
writing and signed by both Employee and an officer of Employer. 18. The
provisions of this Agreement are severable and, if any part of it is found to be
unenforceable, such provision is deemed modified to the extent necessary to make
it enforceable, and the rest of the Agreement shall remain fully valid and
enforceable. The language of all parts of this Agreement shall, in all cases, be
construed as a whole, according to its fair meaning, and not strictly for or
against either party. 19. To the extent not preempted by federal law, this
Agreement shall be governed by and construed in accordance with the laws of the
State of Illinois, without application of conflict of law principles. 20. This
Agreement may be executed in one or more counterparts, all of which taken
together shall constitute one agreement and executed copies may be exchanged by
.pdf to the other party by e- mail and accepted and treated as originals for any
and all purposes. 21. Each Employer Party is an intended third-party beneficiary
of this Agreement and is entitled to the rights and benefits hereunder and may
enforce the provisions hereof as if it were a party hereto. 22. This Agreement
is intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), or an exemption thereunder and shall be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption and the Parties agree to revise this Agreement as necessary
to comply with Section 409A or an exemption therefrom to fulfill the purpose of
the voided provision. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service, as a short-term deferral, or as a settlement payment pursuant to a bona
fide legal dispute shall be excluded from Section 409A to the maximum extent
possible. For purposes of Section 409A, any installment payments provided under
this Agreement shall each be treated as a separate payment. To the extent
required under Section 409A, any payments to be made under this Agreement upon a
termination of employment shall only be made upon a "separation from service"
under Section 409A. Notwithstanding the foregoing, the Employer and Employer
Parties make no representations that the payments and benefits provided under
this Agreement comply with Section 409A and in no event shall the Employer or
any Employer Party be liable for all or any portion of any taxes, penalties,
interest, or other expenses that may be incurred by the Employee on account of
non- compliance with Section 409A.



--------------------------------------------------------------------------------



 
[ex101davidmartinresignat007.jpg]
Page 7 of 8 23. EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS READ AND
UNDERSTANDS THIS AGREEMENT AND THAT HE IS ENTERING INTO THIS AGREEMENT KNOWINGLY
AND VOLUNTARILY. EMPLOYEE ACKNOWLEDGES THAT EMPLOYER HAS ADVISED EMPLOYEE, AND
IS HEREBY ADVISING EMPLOYEE, TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
AGREEMENT. EMPLOYEE FURTHER ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE
ENTERING INTO THIS AGREEMENT. 24. Employee has up to twenty-one (21) days
following the Resignation Date to review this Agreement and, further, Employee
has until seven (7) days following Employee’s execution of this Agreement to
revoke this Agreement in which case its terms shall not become effective.
Revisions to this Agreement are not material and shall not extend the twenty-one
(21) day period. In order to accept or revoke this Agreement, Employee must give
timely, written notice of the same to Shirley Paulson, Director of Compensation
of Benefits, Corporate Human Resources, at 1415 W. 22nd Street, Oak Brook,
Illinois 60523 or by e-mail at spaulson@federalsignal.com. Employee may execute
this Agreement any time in advance of the expiration of the twenty-one (21) day
period and thereby waive the remainder of the twenty-one (21) day period. This
Agreement shall become effective on the first day after the expiration of the
seven (7) day revocation period provided Employee has not previously revoked
Employee’s acceptance. IN WITNESS WHEREOF, the Parties have caused this
Agreement and General Release to be executed on the dates specified below. DAVID
G. MARTIN __/s/ David G. Martin___________________
______10/30/17______________________ David G. Martin (Date) FEDERAL SIGNAL
CORPORATION __/s/ Julie A. Cook___________________
______10/30/17______________________ Name: Julie A. Cook (Date) Title: Vice
President, Human Resources



--------------------------------------------------------------------------------



 
[ex101davidmartinresignat008.jpg]
Page 8 of 8 Exhibit A – Schedule of Amendments Section 6 C of that certain award
agreement dated May 19, 2017 under the EICP regarding 10,282 shares of
restricted stock is hereby amended by adding the following sentence as the last
sentence thereof: “Notwithstanding the foregoing, in the event of Participant’s
termination of employment without cause, the Committee may in its discretion
provide for the lapse of the restrictions on all or part of the then unvested
Restricted Stock as of the date of termination.”



--------------------------------------------------------------------------------



 